HODGSON, Chief Judge
(concurring in part and dissenting in part):
My disagreement with Judge Miller’s able majority opinion concerns how United States v. Lynch, 13 M.J. 394 (C.M.A. 1982), is to be applied.
The Court of Military Appeals is the supreme court of the military justice system and its decisions are binding on the Courts of Military Review, subject only to review by the Supreme Court of the United States on constitutional issues. United States v. Armbruster, 11 U.S.C.M.A. 596, 29 C.M.R. 412 (1960); United States v. Wheeler, 27 C.M.R. 981 (A.F.B.R. 1959). We, as an intermediate appellate court, must look to the plain language of those decisions for guidance in applying them.
While requiring the Air Force to modify its current procedures for imposing pretrial detention, the Court of Military Appeals repeatedly indicated that the present procedures do not operate “unfairly.” The inference to be drawn is the present practices have not operated “unfairly” in the past, but they lack perceived fairness. The Court held pretrial confinement ordered by an officer exercising special court-martial jurisdiction to be unlawful. Accordingly, the Court of Military Appeals announced new standards and stated they would be applied:
prospectively to hearings on pretrial confinement conducted subsequent to the issuance of our mandate and cases on granted petitions before this court.
United States v. Lynch, supra, 13 M.J. at 397.
The Court of Military Appeals may, if it wishes, limit the granted relief to a particular class and those accused whose cases were chosen as the vehicle for establishing the new standard. See, Desist v. United States, 394 U.S. 244, 89 S.Ct. 1030, 22 L.Ed.2d 248 (1969). It is clear to me that the Court of Military Appeals did so by the language quoted above.
In my opinion, the accused before us is not entitled to credit for time served in pretrial confinement.